DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            1)  Claims 10-16, line 1, the recitation, “The method of claim ”  should be   recited as “The motion sickness reduction apparatus of claim  ”  .





Claim Rejections - 35 USC § 102
5.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.        Claim(s) 1-16 are rejected under 35 U.S.C. 102 (a)(1) as being  anticipated by Watson (US Pub 2016/0228771 A1 in IDS).
               Regarding Claims 1, 9, Watson teaches a control method of a motion sickness reduction apparatus for a virtual reality (VR) motion platform (Paragraph 0025, 0041, 0048-0056, 0084), the method comprising: (a) receiving content motion data included in VR content (Paragraph 0045-0066); (b) transmitting motion control data corresponding to the content motion data received in operation (a) to a motion device and controlling motion of the motion device (Figs. 6-7;Paragraph 0054-0066, 0090-0098); (c) receiving motion detection data corresponding to a motion state of the motion device from a predetermined sensing device (Paragraph 0054-0066, 0090-0098); (d) selecting a motion sickness-causing section using a difference between the motion control data and the motion detection data (Paragraph 0038-0054, 0090-0103); (e) generating final motion control data for minimizing a degree  (610 in Figs 6A;Paragraph  0084) of motion sickness in the motion sickness-causing section selected in operation device (Fig. 6A;Paragraph 0080-0085) (d) during a preset content reproduction section 

               Regarding Claims 2, 10, Watson teaches the method and the apparatus, wherein: operation (d) includes selecting a motion sickness-causing section based on a section in which a size of the motion detection data is not changed while a size of the motion control data is changed; and operation (e) includes adjusting the motion control data to continuously change the size of the motion detection data in the motion sickness-causing section and generating the adjusted motion control data as the final motion control data. (Paragraph 0004-0005; 0036-0038; 0056-0058; 0081).

               Regarding Claims 3, 11, Watson teaches the method and the apparatus, wherein: operation (d) includes selecting the motion sickness-causing section based on a section in which a difference between change in the motion control data and change in the motion detection data is equal to or less than a preset value; and operation (e) includes adjusting the motion control data to increase the change in the motion detection data in the motion sickness-causing section compared with a preset value and generating the adjusted motion control data as the final motion control data. (Paragraph 0004-0005; 0036-0038; 0056-0058; 0081).

             Regarding Claims 4, 12, Watson teaches the method and the apparatus, wherein: operation (e) includes calculating the final motion control data by multiplying the motion control data in a specific section including the motion sickness-causing section by a magnification value equal to or less than 1. (Paragraph 0054-0066, 0090-0098).

             Regarding Claims 5, 13, Watson teaches the method and the apparatus, wherein the magnification value is dynamically calculated in consideration of the difference between the motion control data in the motion sickness-causing section and the motion detection data and a size of the motion control data in a specific section including the motion sickness-causing section. (Paragraph 0004-0005; 0036-0038; 0056-0058; 0081).

             Regarding Claims 6, 14, Watson teaches the method and the apparatus, wherein: operation (e) includes generating the final motion control data by performing filtering processing of a frequency domain on the motion control data in the specific section including the motion sickness-causing section. (Paragraph 0047-0054, 0098).

             Regarding Claims 7, 15, Watson teaches the method and the apparatus further comprising: providing a user authoring tool, wherein: operation (d) includes controlling an equipped display unit to display the motion sickness-causing section based on the difference between the motion control data and the motion detection data; and operation (e) includes (e1) receiving correction of the motion control data through a function of the authoring tool from a user, and (e2) generating the final motion control data using the motion control data corrected and received in operation (d1). (Paragraph 0056-0060, 0081).

             Regarding Claims 8, 16, Watson teaches the method and the apparatus, wherein: the motion device is a device for performing three-dimensional (3D) movement; and the motion control data and the final motion control data are used to control the motion device to perform at least one of X-axis 

Conclusion   
8.        Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

9.       It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

10.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622